Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’s amendment filed 03/23/2021 has been fully considered, however, the amendment has not been entered as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration.

Even if the amendments were entered, it is noted that Miao et al. (US 2010/0234206) (Miao) would still meet the amendments for the reasons set forth below.

Applicants primarily argue:
“Further, the statement in the first paragraph on page 10 of the Office Action is incorrect for the reasons already explained in the second full paragraph on page 9 of the Request for Reconsideration filed October 23, 2020. Specifically, the fact that Applicant’s values of D50 determined by using the proportions between the distances measured on the annotated copies of the graphs shown in Figs. 13, 16, and 19 of Miao do not match the corresponding values of d50 shown in Table 3 of Miao emphasizes why the graphs cannot be used by the PTO to determine if the invention of Miao would have met at least Expression (1) recited in claim 1.

To this end, a person of ordinary skill in the art would have recognized that the graphs shown in Figs. 13, 16, and 19 of Miao are not direct plots of the data pertaining to the pore volume of the plugged honeycomb structures of the Examples disclosed in Table 3 of Miao. To the contrary, that person would have recognized that the graphs shown in Figs. 13, 16, and 19 are generated by the instrument (i.e., porosimeter) used to measure the pore volume of a sample of the porous material that forms the partition walls of the plugged honeycomb structure of Miao so that the collected raw data can be presented in a way that can be understood and used by that person. Simply stated, the pore volume data for Examples 1-3 shown in Table 3 is raw data that is converted by an algorithm in the porosimeter to generate the graphs shown Figs. 13, 16, and 19 of Miao. This is evidenced by the fact that the values of intrusion volume (cm3/g) for the pore diameters shown in Table 3 of Miao do not even remotely correspond to the y-axis “pore size (µm)” values shown in the graphs.”

The examiner respectfully traverses as follows:
	While the Applicant has provided clarity as to how the value in inches was found or measured, it is noted that with respect to the argument regarding the graphs not being direct plots of the data pertaining to the pore volume of the plugging honeycomb structure of the Examples disclosed in Table 3, Miao explicitly teaches at paragraph [0037] FIGS. 11-13 relate to Example No. 1 including 13% sago palm starch, FIGS. 14-16 relate to Example No. 2 including 13% canna starch, and FIGS. 17-19 relate to Example No. 3 including 13% single-mode potato starch; and  FIG. 13 illustrates the pore diameter for d1, d10, d50 and d90, for example, and is drawn to scale.
	In light of the disclosure of Miao, it is clear the d50 of Table 3 must be the value provided in FIG. 13, 16 and 19 in microns. Given that Applicant’s annotations do not correspond to the actual value of d50 recited in Table 3, it is the examiners position that for the reasons set forth in the Final Rejection 01/07/2021 Miao meets the presently claimed limitations.  

Applicants further argue:
“Notwithstanding the arguments presented above, in an attempt to advance the prosecution of this application, claim 1 has been amended to recite that the partition walls comprise at least one type of material selected from the group consisting of silicon carbide, silicon-silicon carbide composite material, cordierite-silicon carbide composite material, silicon nitride, mullite, and alumina. Amended claim 1 is distinguishable over Miao because Miao only discloses that cordierite or aluminum titanate are used to form the partition walls of the plugged honeycomb structure (see Miao, Abstract and paragraph [0009], for example). As such, there is nothing in the record to teach or suggest that the pore size distribution features associated with invention disclosed in Miao could be achieved in a material other than cordierite or aluminum titanate, much less the partition wall materials now recited in claim 1.”
Remarks, p. 10-11
The examiner respectfully traverses as follows:
corresponding to the partition walls comprises at least one type of materials elected from the group consisting of alumina).
	Further, it is noted that Miao teaches by utilizing the pore formers, the pore size distribution of the porous ceramic honeycomb filter may be desirably manipulated ([0067]), therefore, it is clear the pore size distribution features associated with invention disclosed in Miao are dependent on the pore formers and not the oxide-based material.

/M.O./Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784